Citation Nr: 1135969	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to September 1995.  He passed away at the age of 44 in October 2006.  The appellant is his surviving spouse.

This matter is on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

It should be noted at the outset that, in her October 2007 appeal, the appellant stated her belief that the VA Medical Center in Pensacola, Florida, prescribed the Veteran with morphine, and also contends that the Veteran's subsequent morphine overdose was due to improper care on the part of VA.  The Board construes this statement as a claim for entitlement to benefits under 38 U.S.C.A. § 1151.  As the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for the Veteran's cause of death is warranted.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

In this case, a review of the VCAA notice letter dated in February 2007 showed that the RO failed to provide the appellant a statement of the conditions for which the Veteran was service-connected at the time of his death.  As such, proper corrective notice should be issued on remand.

It is the appellant's contention that the Veteran died of an accidental morphine overdose that he used to treat the pain resulting from his service-connected disabilities.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In general, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty and not the result of the Veteran's own willful misconduct or drug use.  38 C.F.R. § 3.301(a) (2010).  The term "willful misconduct" is defined as act involving conscious wrongdoing or known prohibited action, and specifically involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2010).  

However, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional, and a person of unsound mind is incapable of forming the necessary intent.  Moreover, it is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).

However, the act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

The Veteran served in the Navy from November 1979 to September 1995.  According to his record of service, his primary specialty was in structural repair and welding.  Service treatment records are notable for some stress-related symptomatology in December 1981 regarding some personal matters, accompanied by a diagnosis of "adjustment reaction."  However, there was no evidence to indicate a chronic psychiatric disorder.   

The Veteran underwent a general VA examination in May 2004, where a number of various disorders were discussed.  However, there was no notation of a psychiatric disorder or any sort of intent by the Veteran to harm himself.  

An August 2005 private treatment note indicated that, while he had been taking high doses of analgesics to relieve pain, he had been taking opiates since February 2004 while living in the Philippines.  By the time he moved to the continental United States in 2006, this morphine use had progressed to the point where a VA physician observed in August 2006 that he was "iatrogenically dependent" on the drug.  Another VA physician noted in July 2006 that he doubted that the morphine was having any effect at all.  

Unfortunately, the Veteran passed away in October 2006 at the age of 44, and his wife has submitted a claim for DIC benefits in her capacity as the surviving spouse.  At the time of his death, the Veteran was service connected for a low back strain (20 percent), disabilities to each knee (20 percent each), bilateral carpal tunnel syndrome (10 percent each), radiculopathy in the lower extremities (10 percent each), and a right ankle disability (10 percent).  While his total disability rating was 70 percent, he was also in receipt of a total disability rating based on individual unemployability since March 10, 2004.

According to his death certificate, the immediate cause (final disease or condition resulting in death) of his death was acute morphine intoxication in October 2006.  The medical examiner listed the probable manner of death as suicide (with the injury occurring from intentional ingestion of prescription medication at the decendent's home).  An autopsy was performed with findings available prior to the completion of the Veteran's cause of death.

As an autopsy report contains information concerning the official cause of the Veteran's death, it should be obtained from the Medical Examiner.

In light of the cumulative record discussed above, the Board finds that a medical opinion is needed to determine the etiology of the Veteran's cause of death and whether his service-connected disabilities contributed materially or substantially to his cause of death from acute morphine intoxication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a dependency and indemnity compensation (DIC) claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

The claims file also reflects that the Veteran received medical treatment for his service-connected disabilities from the VA Outpatient Clinic (VAOPC) in Manila, the Republic of the Philippines, and in Pensacola, Florida; however, as the claims file only includes a selection of records from those facilities dated from 1995 to 2006, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2. The AMC should contact the appellant and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected disabilities as well as the disability listed on his death certificate (acute morphine intoxication).  Of particular interest are any outstanding VA records of evaluation and/or inpatient treatment of the Veteran's various service-connected disabilities and morphine abuse, at the Manila VAOPC and Pensacola VAOPC for the time period from September 1995 to October 2006, including any records documenting the medications prescribed to the Veteran at the time of his death in October 2006.

Also of particular interest, is the autopsy report related to the Veteran's death in October 2006 that was referenced in the Medical Examiner's Certificate of Death.  

After the appellant has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow her an opportunity to obtain and submit those records for VA review.

3.  Thereafter, the Veteran's claims file should be reviewed by a VA physician for an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities contributed substantially or materially to his death from acute morphine intoxication, combined to cause death, or aided or lent assistance to the production of death.

Based on a review of the claims file, the physician should also provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) the Veteran developed morphine dependence  and/or a psychiatric disorder due to his service-connected disabilities and, more specifically, his inability to cope with the debilitating pain associated with them?

b.  If so, is it at least as likely as not the psychiatric disorder led him to commit suicide in October 2006?

c.  If the Veteran did not develop a psychiatric disorder as a result of his service-connected disabilities, is it at least as likely as not there were other circumstances (such as use of morphine for controlling pain resulting from his service-connected disabilities) related to his service-connected disabilities that led him to commit suicide in October 2006?

Prior to the opinion, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the opinion of the examiner.  The physician should also comment on the on the August 2005 statement from the Veteran's private physician and July and August 2006 statements of the Veteran's VA physicians that are included in the record.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case (SOC) in October 2007.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



